Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-6, 11-12, and 16-27 are currently pending and presented for examination on the merits.
Claims 7-10, and 13-15 are canceled.
Election/Restriction
	The response filed on 02/07/2022 to the election and species requirement of 12/07/2021 has been received.
	Applicant has elected:
	Group I – Claims 1-6, 11-12, 16-23 and new claims 24-27. 
	No species election needed with Group I. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear what is meant by: A Src homology 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 16-18, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al (Antagonism between binding site affinity and conformational dynamics tunes alternative cis-interactions within Shp2, Nature Communications, 4:2037, pgs. 1-11, IDS 01/24/2020)
Sun et al teaches the use of Src homology 2 domain-containing protein tyrosine phosphatase 2 (Shp2) containing a full-length wild-type (WT) Shp2 flanked by a sensitive a Förster resonance energy transfer (FRET) pair, an enhanced cyan FP (ECFP) and a yellow FP variant (YFP for energy transfer (YPet))20 (Fig. 1a) [Left column, pg. 2]. Sun et al further teaches Shp2 consisting of two Src homology 2 (SH2) domains (N-SH2 and C-SH2), a PTP domain [Left column, pg. 2]. Sun et al further teaches the purified WT reporter can be phosphorylated by platelet-derived growth factor receptor (PDGFR)B kinase at both Y542 and Y580 [Left column, pg. 2]. Sun et al further teaches the FRET emission at 535nm [Right column, . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim1-6, 11-12, 16-18, 20-21, and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (Antagonism between binding site affinity and conformational dynamics tunes alternative cis-interactions within Shp2, Nature Communications, 4:2037, pgs. 1-11, IDS 01/24/2020) as applied to claims 1, 16-18, and 20-21 above, and further in view of Violin et al (US20050026234 A1, IDS 01/24/2020).
The teachings of Sun et al are discussed above. 
Sun et al does not specifically teach a transmembrane domain, a recombinant nucleic acid encoding the Shp2-iSNAP protein, an expression vehicle, using an engineered mammalian cell, a kit comprising an engineered eukaryotic cell, a product of manufacture, and the transmembrane domain is joined or fused to the phosphorylatable peptide, or bi-phosphorylatable peptide or BTAM motif. However, these deficiencies are made up in the teachings of Violin et al. 
Violin et al teaches the Shp2-iSNAP protein using a membrane translocating domain [0029]. Violin et al further teaches the use of recombinant nucleic acid [0154]. Violin et al further teaches the use of a virus vector [0153]. Violin et al further teaches the use of eukaryotic, mammalian, engineered cells [0120]. Violin et al further teaches these components as part of a kit [0158]. 
One of ordinary skill in the art, before the effective filing date, would have been motivated to comprise a Shp2-iSNAP chimeric protein with a transmembrane domain of recombinant nucleic acid. Further, one of ordinary skill would have been motivated to include a lentivirus vector, an engineered cell mammalian, and where the transmembrane domain is joined of fused to the phosphorylatable peptide. Further, one of ordinary skill would have been motivated to combine this in a kit comprising a vial and carpule to encapsulate the product. 
Claim Rejections - 35 USC § 103
Claims 1, 16-23, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (Antagonism between binding site affinity and conformational dynamics tunes alternative cis-interactions within Shp2, Nature Communications, 4:2037, pgs. 1-11, IDS 01/24/2020) as applied to claims 1, 16-18, and 20-21 above, and further in view of Xiang et al (A FRET-Based Biosensor for Imaging SYK Activities in Living Cells, Cellular and Molecular Bioengineering, 2011, 4, pg. 670-677, IDS 01/24/2020).
The teachings of Sun et al are discussed above. 
Sun et al does not specifically teach the kinase comprising Spleen tyrosine kinase (SYK) and the protein having transmembrane and extracellular domain capable of binding to a ligand. However, these deficiencies are made up in the teachings of Xiang et al. 
Xiang et al teaches the use of Spleen tyrosine kinase (SYK) in a Förster resonance energy transfer (FRET)-based biosensor in living cells [Abstract, pg. 670]. Xiang et al further teaches use of the biosensor cells to monitor SYK activity using Enhanced cyan fluorescent protein (ECFP) [Results, pg. 671]. Xiang et al further teaches membrane bound receptors transducing ligand signaling into a cell eliciting gene expression [Discussion, pg. 673]. 
One of ordinary skill in the art, before the effective filing date, would have been motivated to comprise a Shp2-iSNAP chimeric protein with a Spleen tyrosine kinase (SYK). Further, one of ordinary skill would have been motivated to include an intracellular and extracellular domain to bind a ligand and activate the PTP domain within the cell. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS JOHN SULLIVAN whose telephone number is (571)272-0509. The examiner can normally be reached Mon - Fri: 7:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571) 272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS J SULLIVAN/Examiner, Art Unit 1642                                                                                                                                                                                                        
/MISOOK YU/Supervisory Patent Examiner, Art Unit 1642